    Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 1 of 22 PageID #:238




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

WILLIAM NAUGHTON, individually, and
                                 )
on behalf of all others similarly situated,
                                 )
                                 )
              Plaintiff,         )                        Case No. 1:20-cv-06485
      v.                         )
                                 )
AMAZON.COM, INC. and AMAZON.COM, )
LLC.,                            )
                                 )
              Defendants.        )
                                 )

                    FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiff William Naughton (“Plaintiff”), individually and on behalf of all others similarly

situated (the “Class”), bring the following Class Action Complaint (“Complaint”) pursuant to the

Illinois Code of Civil Procedure, 735 ILCS §§ 5/2-801 and 2-802, against Amazon.com, Inc. and

Amazon.com, LLC. (“Amazon” or “Defendant”) to redress and curtail Defendant’s unlawful

collection, use, storage, and disclosure of Plaintiff’s sensitive and proprietary biometric data.

Plaintiff alleges as follows upon personal knowledge as to himself, his own acts and experiences

and, as to all other matters, upon information and belief, including investigation conducted by his

attorneys.

                                 NATURE OF THE ACTION

       1.      Amazon.com, Inc. and Amazon.com, LLC., commonly known as “Amazon,” is a

leading multinational technology company, specializing in e-commerce, cloud-based servicing,

streaming and artificial intelligence. It is considered one of the “Big Four” technology companies,

alongside Google, Apple and Facebook.




                                                1
    Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 2 of 22 PageID #:239




       2.      Amazon has thousands of fulfillment centers and warehouses throughout the world

that service Amazon customers, including many in the State of Illinois.

       3.      Named Plaintiff, William Naughton worked for Amazon as a Picker from

September 2020 to October 2020 at one of its fulfillment warehouses located in Joliet, Illinois.

       4.      In approximately June of 2020 and in response to growing safety concerns related

to the COVID-19 pandemic, Amazon began requiring its workers, including Plaintiff, to provide

a scan of their facial geometry, and possibly other biometric information, as part of a wellness

check prior to being allowed access to the facility each day.

       5.      Plaintiff was required to have his facial geometry scanned by a facial recognition

camera and have his temperature taken, before being allowed entry to the warehouse.

       6.      Upon information and belief, Amazon uses facial recognition devices and

associated software at their fulfillment centers and warehouse locations throughout Illinois.

       7.      Defendant’s facial recognition devices and associated software collect and capture

biometric identifiers such as scans of an individual’s facial geometry, retinas, and irises. Amazon

also scans and records the workers’ temperatures.

       8.      Facial geometry and other biometrics are unique and personal identifiers that cannot

be changed.

       9.      As a result of Defendant’s conduct, Plaintiff and the putative Class lost the right to

control the collection, use, and storage of their biometric identifiers and information and were

exposed to ongoing, serious, and irreversible privacy risks—simply by going into work.

       10.     Databases containing sensitive, proprietary biometric data can be hacked, breached,

or otherwise exposed, as in the recently publicized Clearview AI, Suprema, and

Facebook/Cambridge Analytica data breaches.



                                                 2
    Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 3 of 22 PageID #:240




         11.   An illegal market exists for biometric data. Hackers and identity thieves have

targeted Aadhaar, the largest biometric database in the world, which contains the personal and

biometric data—including fingerprints, iris scans, and facial photographs—of over a billion Indian

citizens. 1 In January 2018, an Indian newspaper reported that the information housed in Aadhaar

was available for purchase for less than $8 and in as little as 10 minutes. 2

         12.   Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act (“BIPA”), 740 ILCS § 14/1, et seq., specifically to

regulate companies that collect, store, and use Illinois citizens’ biometrics, such as facial geometry

scans.

         13.   Notwithstanding the clear and unequivocal requirements of the law, and despite

being one of the leading forces in the technology sector, Amazon knowingly disregards Plaintiff’s

and other similarly situated employees’ statutorily protected privacy rights and unlawfully collects,

obtains, stores, disseminates, and uses Plaintiff’s and other’s similarly situated biometric data in

violation of BIPA. Specifically, Defendant violated and continues to violate BIPA because they

did not and continue not to:

               a.      Properly inform Plaintiff and others similarly situated in writing that
                       biometric identifiers or biometric information are being collected, obtained
                       or stored, as required by BIPA;

               b.      Properly inform Plaintiff and others similarly situated in writing of the
                       specific purpose and length of time for which their facial scans and other
                       biometric identifiers or biometric information were being collected,
                       obtained, stored, and used, as required by BIPA;

1
 See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of Identity Theft, The
Washington Post (Jan. 4, 2018), available at:
https://www.washingtonpost.com/news/worldviews/wp/2018/01/04/a-security-breach-in-india-has-left-a-
billion-people-at-risk-of-identity-theft/?utm_term=.b3c70259fl38.
2
  Rachna Khaira, Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details, The Tribune (Jan.
4, 2018), available at http://www.tribuneindia.com/news/nation/rs-500-10-minutes-and-you-have-access-
to-billion-aadhaar-details/523361.html.

                                                  3
    Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 4 of 22 PageID #:241




                  c.     Develop and adhere to a publicly available retention schedule and
                         guidelines for permanently destroying Plaintiff’s and other’s similarly
                         situated facial scans and other biometric identifiers or biometric
                         information, as required by BIPA;

                  d.     Obtain a written release from Plaintiff and others similarly situated to
                         collect, obtain, capture, or otherwise obtain their facial scans and other
                         biometric identifiers or biometric information, as required by BIPA; and

                  e.     Obtain consent from Plaintiff and others similarly situated to disclose,
                         redisclose, or otherwise disseminate their facial scans and other biometric
                         identifiers or biometric information to a third party, as required by BIPA.

        14.       Accordingly, Plaintiff, on behalf of himself as well as the putative Class, seeks an

Order: (1) declaring that Amazon’s conduct violates BIPA; (2) requiring Amazon to cease the

unlawful activities discussed herein; and (3) awarding statutory damages to Plaintiff and the

putative Class.

                                              PARTIES

        15.       Plaintiff William Naughton is a natural person and at all relevant times was a

resident of the State of Illinois.

        16.       Defendant Amazon.com, Inc. is a Delaware corporation that is registered to do

business in Illinois.

                                     JURISDICTION AND VENUE

        17.       This Court has jurisdiction over Defendant pursuant to 735 ILCS § 5/2-209 because

Amazon conducts business in Illinois, has locations in Illinois, and committed statutory violations

alleged herein in Cook County, Illinois.

        18.       Venue is proper in Cook County because Amazon conducts business in Cook

County and committed statutory violations alleged herein in Cook County, Illinois.




                                                   4
     Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 5 of 22 PageID #:242




                                  FACTUAL BACKGROUND

I.     The Biometric Information Privacy Act.

       19.     In the early 2000s, major national corporations started using Chicago and other

locations in Illinois to test “new applications of biometric-facilitated financial transactions,

including finger-scan technologies at grocery stores, gas stations, and school cafeterias.” 740 ILCS

§ 14/5(c). Given its relative infancy, an overwhelming portion of the public became weary [sic] of

this then-growing yet unregulated technology. See 740 ILCS § 14/5.

       20.     In late 2007, a biometrics company called Pay by Touch, which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions—including at retail grocery stores—filed for bankruptcy. That bankruptcy alarmed

the Illinois Legislature because suddenly there was a serious risk that millions of fingerprint

records—which, like other unique biometric identifiers, can be linked to people’s sensitive

financial and personal data—could now be sold, distributed, or otherwise shared through the

bankruptcy proceedings to third parties without adequate protections for Illinois citizens. The

bankruptcy also highlighted the fact that most consumers who used the company’s fingerprint

scanners were completely unaware the scanners were not actually transmitting fingerprint data to

the retailer who deployed the scanner, but rather to Pay by Touch, and that their unique biometric

identifiers could now be sold to unknown third parties.

       21.     Recognizing the “very serious need [for] protections for the citizens of Illinois

when it [came to their] biometric information,” Illinois enacted BIPA in 2008. See Illinois House

Transcript, 2008 Reg. Sess. No. 276; 740 ILCS § 14/5.



                                                 5
     Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 6 of 22 PageID #:243




            22.   Additionally, to ensure compliance, BIPA provides that, for each violation, the

prevailing party may recover $1,000 or actual damages, whichever is greater, for negligent

violations and $5,000, or actual damages, whichever is greater, for intentional or reckless

violations. 740 ILCS § 14/20.

            23.   BIPA is an informed consent statute that achieves its goal by making it unlawful

for a company to, among other things, collect, capture, purchase, receive through trade, or

otherwise obtain a person’s or a customer’s biometric identifiers or biometric information, unless

it first:

                  a.     Informs the subject in writing that a biometric identifier or biometric
                         information is being collected, obtained, stored, and used;

                  b.     Informs the subject in writing of the specific purpose and length of term for
                         which a biometric identifier or biometric information is being collected,
                         obtained, stored, and used; and

                  c.     Receives a written release executed by the subject of the biometric identifier
                         or biometric information.

See 740 ILCS § 14/15(b).

            24.   Biometric identifiers include facial scans, retina and iris scans, voiceprints, scans

of hands, and fingerprints. See 740 ILCS § 14/10. Biometric information is defined separately to

include any information based on an individual’s biometric identifier that is used to identify an

individual. Id.

            25.   BIPA establishes standards for how companies must handle biometric identifiers

and biometric information. See, e.g., 740 ILCS § 14/15(c)-(d). For example, BIPA prohibits private

entities from disclosing a person’s or customer’s biometric identifier or biometric information

without first obtaining consent for such disclosure. See 740 ILCS § 14/15(d)(1).




                                                    6
    Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 7 of 22 PageID #:244




       26.     BIPA also prohibits selling, leasing, trading, or otherwise profiting from a person’s

biometric identifiers or biometric information, 740 ILCS § 14/15(c), and requires companies to

develop and comply with a written policy—made available to the public—establishing a retention

schedule and guidelines for permanently destroying biometric identifiers and biometric

information when the initial purpose for collecting such identifiers or information has been

satisfied, or within three years of the individual’s last interaction with the company, whichever

occurs first. 740 ILCS § 14/15(a).

       27.     The Illinois legislature enacted BIPA due to the increasing use of biometric data in

financial and security settings, the general public’s hesitation to use biometric information, and—

significantly—the unknown ramifications of biometric technology. Biometrics are biologically

unique to the individual and, once compromised, an individual is at a heightened risk for identity

theft and left without any recourse.

       28.     BIPA provides individuals with a private right of action, protecting their right to

privacy regarding their biometrics as well as protecting their rights to know the precise nature for

which their biometrics are used and how they are being stored and ultimately destroyed. Unlike

other statutes that only create a right of action if there is a qualifying data breach, BIPA strictly

regulates the manner in which entities may collect, store, use, and disseminate biometrics and

creates a private right of action for lack of statutory compliance.

       29.     Plaintiff, like the Illinois legislature, recognizes how imperative it is to keep

biometric information secure. Biometric information, unlike other personal identifiers such as a

social security number, cannot be changed or replaced if hacked or stolen.




                                                  7
      Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 8 of 22 PageID #:245




II.     Amazon Violates the Biometric Information Privacy Act.

        30.    By the time BIPA passed through the Illinois legislature in mid-2008, most

companies who had experimented with using individuals’ biometric data in Illinois stopped doing

so.

        31.    However, Defendant failed to take note of the shift in Illinois law governing the

collection, use, storage, and dissemination of biometric data. As a result, Defendant continues to

collect, store, use, and disseminate their employees’ biometric data in violation of BIPA.

        32.    In 2019, Amazon faced a similar lawsuit alleging that Amazon’s “Alexa” devices

retained minor users’ voice prints and information without proper consent in violation of BIPA.

There, Amazon was accused by guardians of minors of unlawful collection, use, storage and

disclosure of minor users’ biometric data through the use of its “Alexa” devices and voice printing

system.

        33.    Yet, despite these prior accusations and Defendant’s knowledge of BIPA, here,

when employees arrive at the Amazon facility and/or warehouse, their facial identifiers and

geometry are scanned, tracked, and uploaded.

        34.    Defendant fails to inform its employees that it is collecting, obtaining or storing

biometric data; fails to inform employees of the specific purposes and duration for which it collects

and obtains their sensitive biometric data; fails to obtain written releases from employees before

collecting or obtaining their sensitive biometric data; and fails to inform employees that it discloses

their sensitive biometric data to other Amazon entities, to the third-party biometric device and

software vendor(s), and to other, currently unknown, third parties, which, inter alia, host and/or

analyze the biometric data.




                                                  8
    Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 9 of 22 PageID #:246




       35.     Defendant also fails to establish a written, publicly available policy identifying its

retention schedule and guidelines for permanently destroying employees’ biometric data when the

initial purpose for collecting or obtaining their biometrics has been satisfied or within three years

of the individual’s last interaction with the Defendant, whichever occurs first, as required by BIPA.

       36.     The Pay by Touch bankruptcy that catalyzed the passage of BIPA, as well as the

recent data breaches, highlights why such conduct—where individuals are aware they are

providing a biometric identifier, but not aware of to whom or for what purposes they are doing

so—is dangerous. That bankruptcy spurred Illinois citizens and legislators into realizing how

crucial it is for individuals to understand when providing biometric identifiers, such as facial scans,

who exactly is collecting their biometric data, where the biometric data will be transmitted and for

what purposes, and how long the biometric data will be retained. Defendant disregards these

obligations and employees’ statutory rights and instead unlawfully collects, stores, uses, and

disseminates employees’ biometric identifiers and information, all without receiving the informed

written consent required by the BIPA.

       37.     Defendant lacks retention schedules and guidelines for permanently destroying

Plaintiff’s and the putative Class’s biometric data and has not and will not destroy Plaintiff’s and

the putative Class’s biometric data as required by BIPA.

       38.     Defendant fails to inform its workers what will happen to their biometric data in

the event Amazon merges with another company or ceases operations, or what will happen in the

event the third parties that receive, store, and/or manage Plaintiff’s and the putative Class’s

biometric data from Amazon cease operations.

       39.     These violations of BIPA raise a material risk that Plaintiff’s and the putative

Class’s biometric data will be unlawfully accessed by third parties.



                                                  9
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 10 of 22 PageID #:247




       40.     By and through the actions detailed above, Amazon disregards Plaintiff’s and the

putative Class’s legal rights in violation of BIPA.

       41.     Amazon knew, including through their involvement in previous BIPA litigation,

that the aforementioned actions were in direct violation of BIPA, yet they implemented and

continued their practice of violating Plaintiff’s and the putative Class’s legal rights without regard

to the law.

III.   Plaintiff’s Experience

       42.     Plaintiff worked for Amazon at its fulfillment warehouse located in Joliet, IL, from

September 2020 to October 2020.

       43.     These facial recognition devices are utilized to scan employees’ facial geometry

and take their temperature prior to entering the facility for work.

       44.     Amazon collects, captures, or otherwise obtains and stores Plaintiff’s biometric

data, including facial geometry scans and other biometric identifiers, in a database.

       45.     Amazon discloses Plaintiff’s sensitive biometric data to other entities, third-party

biometric device and software vendor(s), and to other, currently unknown, third parties, which,

inter alia, host and/or analyze the biometric data.

       46.     Amazon never (1) informed Plaintiff in writing or otherwise that it was collecting,

obtaining or storing their biometric data or of the specific purpose(s) and length of time for which

his biometric data was being collected; (2) received a written release from Plaintiff to collect,

obtain, store, or use his biometric data; developed or adhered to a publicly available retention

schedule and guidelines for permanently destroying Plaintiff’s biometric data; or obtained

Plaintiff’s consent for any disclosure or dissemination of his biometric data to third parties.




                                                 10
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 11 of 22 PageID #:248




       47.     Plaintiff has never been informed of the specific limited purposes or length of time

for which Amazon collects, captures, obtains, stores, uses, and/or disseminates his biometric data.

       48.     Plaintiff has never seen, been made aware of, or been able to find, view, or access

a publicly available biometric data retention policy developed by Defendant, nor has he ever seen,

been made aware of, or been able to find, view, or access any policies regarding whether Defendant

will ever permanently delete his biometric data.

       49.     No retention schedules or destruction guidelines relating to biometric data were in

Plaintiff’s onboarding materials when he began working for Amazon.

       50.     No retention schedules or destruction guidelines relating to biometric data are

available to Plaintiff on a company intranet.

       51.     No retention schedules or destruction guidelines relating to biometric data are

posted on the premises.

       52.     No employees at Amazon’s warehouse has ever informed Plaintiff of, or provided

Plaintiff with, any retention schedules or destruction guidelines relating to biometric data

obtainment.

       53.     Plaintiff has not been provided with nor ever signed a written release allowing

Amazon to collect, capture, obtain, store, use, or disseminate his biometric data.

       54.     Plaintiff has been continuously and repeatedly exposed to the risks and harmful

conditions created by Defendant’s violations of BIPA alleged herein.

       55.     No amount of time or money can compensate Plaintiff if his biometric data has

been compromised by the intentional, reckless, and/or negligent procedures through which

Amazon captures, stores, uses, and disseminates his and the putative Class’s biometric data.




                                                11
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 12 of 22 PageID #:249




Moreover, Plaintiff would not have provided his biometric data to Defendant if he had known

Defendant would retain such information for an indefinite period of time without his consent.

       56.     A showing of actual damages is not necessary in order to state a claim under BIPA.

See Rosenbach v. Six Flags Entm’t Corp., 2019 IL 123186, ¶ 40 (“[A]n individual need not allege

some actual injury or adverse effect, beyond violation of his or her rights under the Act, in order

to qualify as an “aggrieved” person and be entitled to seek liquidated damages and injunctive relief

pursuant to the Act”).

       57.     As Plaintiff is not required to allege or prove actual damages in order to state a

claim under BIPA, he seeks statutory damages under BIPA as compensation for the injuries caused

by Defendant. Rosenbach, 2019 IL 123186, ¶ 40.

                                    CLASS ALLEGATIONS

       58.     Pursuant to the Illinois Code of Civil Procedure, 735 ILCS § 5/2-801, Plaintiff

brings claims on his own behalf and as representative of all other similarly situated individuals

pursuant to BIPA, 740 ILCS § 14/1, et seq., to recover statutory penalties, prejudgment interest,

attorneys’ fees and costs, and other damages owed for the violations described herein.

       59.     Under the Illinois Code of Civil Procedure, 735 ILCS § 5/2-801, Plaintiff seeks

certification of the following Class:

       All employees who entered Defendant’s locations in the State of Illinois who had
       their facial geometry scans, biometric identifiers, and/or biometric information
       collected, captured, received, or otherwise obtained, maintained, stored, disclosed,
       or disseminated by Defendant during the applicable statutory period.

       60.     Excluded from the Class are Defendant’s officers and directors, and any judge,

justice, or judicial officials presiding over this matter and their immediate families.

       61.     This action is properly maintained as a class action under 735 ILCS § 5/2-801

because:


                                                 12
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 13 of 22 PageID #:250




               A.      The Class is so numerous that joinder of all members is impracticable;

               B.      There are questions of law or fact that are common to the Class;

               C.      Plaintiff’s claims are typical of the claims of the Class; and,

               D.      Plaintiff will fairly and adequately protect the interests of the Class.

                                            Numerosity

       62.     There are at least many thousands of putative Class members. The exact number of

Class members can easily be determined from Defendant’s records.

                                           Commonality

       63.     There is a well-defined commonality of interest in the substantial questions of law

and fact concerning and affecting the Class in that Plaintiff and all members of the Class have been

harmed by Defendant’s failure to comply with BIPA. The common questions of law and fact

include, but are not limited to the following:

               A.      Whether Defendant collected, captured, received, or otherwise obtained,
                       maintained, stored, or disclosed or disseminated Plaintiff’s and the Class’s
                       biometric identifiers or biometric information;

               B.      Whether Defendant informed Plaintiff and the Class that it was collecting
                       or storing their biometric identifiers and biometric information;

               C.      Whether Defendant properly informed Plaintiff and the Class of the specific
                       purpose and duration for which Defendant was collecting, using, storing,
                       and disseminating their biometric identifiers or biometric information;

               D.      Whether Defendant properly obtained a written release (as defined in 740
                       ILCS § 14/10) to collect, use, store, and disseminate Plaintiff’s and the
                       Class’s biometric identifiers or biometric information;

               E.      Whether Defendant has disclosed, redisclosed, or otherwise disseminated
                       Plaintiff’s and the Class’s biometric identifiers or biometric information;

               F.      Whether Defendant has sold, leased, traded, or otherwise profited from
                       Plaintiff’s and the Class’s biometric identifiers or biometric information;

               G.      Whether Defendant developed a written policy, made available to the
                       public, establishing a retention schedule and guidelines for permanently

                                                 13
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 14 of 22 PageID #:251




                       destroying biometric identifiers and biometric information when the initial
                       purpose for collecting or obtaining such identifiers or information has been
                       satisfied or within three years of its last interaction with the individual,
                       whichever occurs first;

               H.      Whether Defendant complied with any such written policy (if one exists);

               I.      Whether Defendant’s violations of BIPA have raised a material risk that
                       Plaintiff’s and the putative Class’s biometric data will be unlawfully
                       accessed by third parties;

               J.      Whether Defendant used Plaintiff’s and the Class’s biometric identifiers,
                       including scans of their facial geometry, to identify them;

               K.      Whether the violations of BIPA were committed negligently; and

               L.      Whether the violations of BIPA were committed intentionally or recklessly.

       64.     Plaintiff anticipates Defendant will raise defenses that are common to Plaintiff and

the Class.

                                             Adequacy

       65.     Plaintiff will fairly and adequately protect the interests of all members of the Class,

and there are no known conflicts of interest between Plaintiff and class members. Plaintiff,

moreover, has retained experienced counsel who are competent in the prosecution of complex

litigation and who have extensive experience serving as class counsel.

                                             Typicality

       66.     The claims asserted by Plaintiff are typical of the Class members he seeks to

represent. Plaintiff has the same interests and suffers from the same unlawful practices as the Class.

       67.     Upon information and belief, there are no other Class members who have an interest

in individually controlling the prosecution of his individual claims, especially in light of the

relatively small value of each claim. However, if any such Class member should become known,

he or she can “opt out” of this action pursuant to 735 ILCS § 5/2-801.



                                                 14
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 15 of 22 PageID #:252




                                 Predominance and Superiority

       68.     The common questions identified above predominate over any individual issues,

which will relate solely to the quantum of relief due to individual class members. A class action is

superior to other available means for the fair and efficient adjudication of this controversy because

individual joinder of the parties is impracticable. Class action treatment will allow a large number

of similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of effort and expense if these claims were

brought individually. Moreover, as the damages suffered by each class member are relatively small

in the sense pertinent to class action analysis, the expenses and burden of individual litigation

would make it difficult for individual class members to vindicate their claims.

       69.     Additionally, important public interests will be served by addressing the matter as

a class action. The cost to the court system and the public for the adjudication of individual

litigation and claims would be substantially more than if claims are treated as a class action.

Prosecution of separate actions by individual class members would create a risk of inconsistent

and varying adjudications, establish incompatible standards of conduct for Defendant and/or

substantially impair or impede the ability of class members to protect their interests. The issues in

this Action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can and is empowered to fashion methods to efficiently manage this Action as a class action.

                                  FIRST CAUSE OF ACTION
  Violation of 740 ILCS § 14/15(a): Failure to Institute, Maintain, and Adhere to Publicly
                 Available Retention Schedule and Destruction Guidelines

       70.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       71.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention—and, importantly, deletion—policy. Specifically,


                                                 15
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 16 of 22 PageID #:253




those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent destruction of biometric data (at most three years after the

company’s last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually destroy the biometric information. See 740 ILCS § 14/15(a).

         72.    Defendant fails to comply with these BIPA mandates.

         73.    Defendant Amazon.com, Inc. is a Delaware corporation that is registered to do

business in Illinois, and therefore, qualifies as a “private entity” under BIPA. See 740 ILCS §

14/10.

         74.    Plaintiff and the putative Class are individuals who have had their “biometric

identifiers” and “biometric information” collected by Defendant, as explained in detail in Sections

II and III, supra. See 740 ILCS § 14/10.

         75.    Defendant failed to publish a publicly available retention schedule or guidelines

for permanently destroying biometric identifiers and biometric information as specified by BIPA.

See 740 ILCS § 14/15(a).

         76.    Defendant lacks retention schedules and guidelines for permanently destroying

Plaintiff’s and the Class’s biometric data and has not and will not destroy Plaintiff’s or the Class’s

biometric data when the initial purpose for collecting or obtaining such data has been satisfied or

within three years of the Plaintiff’s and Class members’ last interaction with Defendant, whichever

occurs first.

         77.    On behalf of himself and the putative Class, Plaintiff seeks: (1) declaratory relief;

(2) injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class

by requiring Defendant to comply with BIPA’s requirements for the collection, storage, and use

of biometric identifiers and biometric information as described herein; (3) statutory damages of



                                                  16
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 17 of 22 PageID #:254




$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS § 14/20(2) or,

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS § 14/20(3).

                                 SECOND CAUSE OF ACTION

Violation of 740 ILCS § 14/15(b): Failure to Obtain Informed Written Consent and Release
            Before Collecting or Obtaining Biometric Identifiers or Information

         78.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

         79.   BIPA requires companies to obtain informed written consent from individuals

before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s

biometric identifiers or biometric information unless [the entity] first: (1) informs the subject . . .

in writing that a biometric identifier or biometric information is being collected or stored; (2)

informs the subject . . . in writing of the specific purpose and length of term for which a biometric

identifier or biometric information is being collected, stored, and used; and (3) receives a written

release executed by the subject of the biometric identifier or biometric information.” 740 ILCS §

14/15(b).

         80.   Defendant failed to comply with these BIPA mandates.

         81.   Defendant Amazon.com, Inc. is a Delaware corporation that is registered to do

business in Illinois, and therefore, qualifies as a “private entity” under BIPA. See 740 ILCS §

14/10.

         82.   Plaintiff and the putative Class are individuals who have had their “biometric

identifiers” and “biometric information” collected by Defendant, as explained in detail in Sections

II and III, supra. See 740 ILCS § 14/10.


                                                  17
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 18 of 22 PageID #:255




       83.     Defendant systematically and automatically collected, captured, or otherwise

obtained Plaintiff’s and the putative Class’s biometric identifiers and/or biometric information

without first obtaining the written release required by 740 ILCS § 14/15(b)(3).

       84.     Defendant never informed Plaintiff and the putative Class in writing that their

biometric identifiers and/or biometric information were being collected, captured, or otherwise

obtained, nor did Defendant ever inform Plaintiff and the putative Class in writing of the specific

purpose(s) and length of term for which their biometric identifiers and/or biometric information

were being collected, stored, used, and disseminated as required by 740 ILCS § 14/15(b)(1)-(2).

       85.     By collecting, capturing, or otherwise obtaining Plaintiff’s and the putative Class’s

biometric identifiers and biometric information as described herein, Defendant violated Plaintiff’s

and the Class’s rights to privacy in their biometric identifiers or biometric information as set forth

in BIPA. See 740 ILCS § 14/1, et seq.

       86.     On behalf of himself and the putative Class, Plaintiff seeks: (1) declaratory relief;

(2) injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class

by requiring Defendant to comply with BIPA’s requirements for the collection, storage, and use

of biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS § 14/20(2) or,

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS § 14/20(3).

                                      THIRD CAUSE OF ACTION

             Violation of 740 ILCS § 14/15(d): Disclosure or Dissemination of Biometric
                       Identifiers and Information Before Obtaining Consent

       87.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.


                                                  18
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 19 of 22 PageID #:256




         88.   BIPA prohibits private entities from disclosing or disseminating a person’s or

customer’s biometric identifier or biometric information without first obtaining consent for that

disclosure. See 740 ILCS § 14/15(d)(1).

         89.   Defendant fails to comply with this BIPA mandate.

         90.   Defendant Amazon.com, Inc. is a Delaware corporation that is registered to do

business in Illinois, and therefore, qualifies as a “private entity” under BIPA. See 740 ILCS §

14/10.

         91.   Plaintiff and the putative Class are individuals who have had their “biometric

identifiers” and “biometric information” collected by Defendant, as explained in detail in Sections

II and III, supra. See 740 ILCS § 14/10.

         92.   Defendant systematically and automatically disclosed, redisclosed, or otherwise

disseminated Plaintiff’s and the Class’s biometric identifiers and/or biometric information without

first obtaining the consent required by 740 ILCS § 14/15(d)(1).

         93.   By disclosing, redisclosing, or otherwise disseminating Plaintiff’s and the Class’s

biometric identifiers and biometric information as described herein, Defendant violated Plaintiff’s

and the Class’s rights to privacy in their biometric identifiers or biometric information as set forth

in BIPA. See 740 ILCS § 14/1, et seq.

         94.   On behalf of himself and the putative Class, Plaintiff seeks: (1) declaratory relief;

(2) injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class

by requiring Defendant to comply with BIPA’s requirements for the collection, storage, use, and

dissemination of biometric identifiers and biometric information as described herein; (3) statutory

damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §

14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA



                                                  19
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 20 of 22 PageID #:257




pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation

expenses pursuant to 740 ILCS § 14/20(3).



                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court enter an Order:

       A.      Certifying this case as a class action on behalf of the Class defined above,
               appointing Plaintiff William Naughton as Class Representative, and appointing
               Stephan Zouras, LLP as Class Counsel;

       B.      Declaring that Defendant’s actions, as set forth above, violate BIPA;

       C.      Awarding statutory damages of $5,000 for each intentional and/or reckless
               violation of BIPA pursuant to 740 ILCS § 14/20(2) or, in the alternative, statutory
               damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS §
               14/20(1);

       D.      Declaring that Defendant’s actions, as set forth above, were intentional and/or
               reckless or, in the alternative, were negligent;

       E.      Awarding injunctive and other equitable relief as is necessary to protect the
               interests of Plaintiff and the Class, including an Order requiring Defendant to
               collect, store, use, and disseminate biometric identifiers and/or biometric
               information in compliance with BIPA and to delete and destroy any biometric
               identifiers and information previously collected from Class members;

       F.      Awarding Plaintiff and the Class their reasonable attorneys’ fees and costs and
               other litigation expenses pursuant to 740 ILCS § 14/20(3);

       G.      Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
               allowable; and,

       H.      Awarding such other and further relief as equity and justice may require.


Date: March 17, 2021                                 Respectfully Submitted,

                                                     /s/Ryan F. Stephan

                                                     Ryan F. Stephan
                                                     James B. Zouras
                                                     Catherine T. Mitchell

                                                20
Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 21 of 22 PageID #:258




                                          STEPHAN ZOURAS, LLP
                                          100 N. Riverside Plaza, Suite 2150
                                          Chicago, Illinois 60606
                                          Telephone: (312) 233-1550
                                          Facsimile: (312) 233-1560
                                          rstephan@stephanzouras.com
                                          jzouras@stephanzouras.com
                                          cmitchell@stephanzouras.com
                                          Firm ID: 43734

                                          Counsel for Plaintiff and the Putative Class




                                     21
   Case: 1:20-cv-06485 Document #: 33 Filed: 03/17/21 Page 22 of 22 PageID #:259




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on March 17, 2021, I filed the attached with the Clerk of

the Court using the ECF system, which will send such filing to all attorneys of record.


                                                      /s/ Ryan F. Stephan




                                                22
